office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postf-116629-02 date date to associate area_counsel large and mid-size business from james l atkinson associate chief_counsel income_tax accounting uiln subject this chief_counsel_advice responds to your undated memorandum received by this office on date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend partnership pcorp sub llc-1 sub xcorp sub x llc-2 sub a sub b ab bigcorp z y dollar_figurex dollar_figurey dollar_figurez date year year postf-116629-02 year year year year year issues when does the period of limitations for assessment of a deficiency attributable to partnership’s gain on an involuntary_conversion expire does the special limitations_period of sec_1033 extend the period of limitations for assessment of a deficiency against pcorp the common parent of sub attributable to partnership’s gain on the involuntary_conversion conclusions the period for assessment of a deficiency attributable to partnership’s gain on the involuntary_conversion expires on october year pursuant to sec_1033 the special limitations_period of sec_1033 extends the period of limitations for assessment of a deficiency against pcorp the common parent of sub attributable to partnership’s gain on the involuntary_conversion realized in year facts partnership was a limited_partnership and the lessee and later the owner and operator of an electrical power plant the z facility the electricity generated from the partnership’s z facility was sold to bigcorp pursuant to a power purchase agreement ppa bigcorp is a regulated_public_utility possessing powers of eminent_domain during the term of the ppa bigcorp was required to take and pay for percent of partnership’s electrical generating capacity at an agreed rate however due to the decline in wholesale power costs the price paid_by bigcorp under the ppa far exceeded its approved rates accordingly bigcorp approached partnership to renegotiate the contract the parties ultimately agreed to terminate the ppa after bigcorp threatened to condemn partnership’s z facility bigcorp paid dollar_figurex in cash and bigcorp stock to partnership as consideration for terminating the ppa soon afterwards partnership sold the z facility to a third party for dollar_figurey partnership received all of the proceeds in year realizing a gain from the dispositions under sec_1033 partnership had until december year to purchase qualifying replacement_property in a private_letter_ruling issued to partnership in year the internal_revenue_service determined that although bigcorp’s threat of condemnation was made to partnership’s postf-116629-02 z facility because the facility and the ppa formed an economic unit the termination of partnership’s ppa constituted an involuntary_conversion for purposes of sec_1033 in year the partners in partnership were sub a lower tier subsidiary of pcorp and sub x a subsidiary of xcorp a party otherwise unrelated to pcorp’s consolidated_group for year pcorp filed a form_1120 consolidated corporate_income_tax return on september year which included sub as a member of the consolidated_group pcorp did not report sub 1's gain on the involuntary_conversion of partnership’s z facility and ppa because partnership had elected on its year form_1065 federal partnership income_tax return to defer the gain two years prior to the sale of the z facility sub a wholly owned subsidiary of pcorp filed a petition with the appropriate regulatory board in the state of y for approval of plans to construct a new electric power plant the y facility sub was the sole owner of llc-1 and llc-2 llc-1 owned sub one of the partners in partnership llc-2 was the sole owner of sub a and sub b which were partners in old ab a limited_partnership sub a and sub b held percent and percent of old ab respectively old ab was to construct the y facility the y board approved construction of the new y facility in year construction began in april year and its expected in-service date was to be during the third quarter year in year attorneys representing partnership old ab and sub filed an application with the federal energy regulatory commission ferc for an order approving an internal reorganization whereby partnership would acquire old ab since old ab was already constructing the new y facility partnership proposed acquisition of the new y facility as replacement_property for purposes of sec_1033 in its ferc application partnership proposed using proceeds from the involuntary_conversion to acquire old ab this application declared that the purpose of the reorganization was to transfer ownership of old ab including its assets to partnership in order to capture certain tax benefits arising from an involuntary_conversion of partnership's assets in year in its application partnership projected tax savings of about dollar_figurez resulting from the reorganization and the deferral gain under sec_1033 in year ferc authorized the proposed merger of partnership with old ab the merger occurred days later through a series of transfers acquisitions and offsets after the merger old ab ceased to exist partnership as the continuing partnership was renamed ab new ab the details of the merger including the incidental monetary transactions are not relevant to the issues herein partnership's year acquisition of the new y facility from old ab as its replacement_property is the before being reorganized by merger with partnership in year as explained below ab is referred to here as old ab postf-116629-02 subject of a current examination by the service although the y facility was scheduled to be completed and commercially operating by the end of year there were many delays to completing the project the new y facility did not begin commercial operations until date year on october year partnership now under the name of new ab filed its partnership return for year attached to the partnership return was a letter applying for an extension of time to replace its involuntarily converted property the october year letter was the first correspondence from partnership to the service in which it designated the new y facility as its replacement_property for the involuntary_conversion of the z facility and the ppa the application_for the extension of time was filed more than months after the close of the replacement_period law and analysis sec_6501 prescribes the general period within which a tax must be assessed or be barred the period is normally years from the date on which the return in question was filed however the internal_revenue_code provides for other periods applicable to certain specified situations one such variation from the general_rule applies when a taxpayer elects to defer gain on the involuntary_conversion of property sec_1033 provides that if a taxpayer has made the election provided in sec_1033 to defer the recognition of gain from the involuntary_conversion of property into money or property not similar_or_related_in_service_or_use then the statutory period for the assessment of any deficiency for any taxable_year in which any part of the gain on such conversion is realized attributable to such gain shall not expire prior to the expiration of taxable years from the date the secretary is notified by the taxpayer of the replacement of the converted property or of an intention not to replace thus sec_1033 effectively operates to extend the general 3-year period of limitations under sec_6501 52_tc_986 here partnership gave express notice that it had replaced the ppa and the z facility with the y facility when it filed its year federal_income_tax return on october year with a letter addressed to the secretary identifying the replacement_property therefore the limitations_period for assessment of a deficiency attributable to partnership's gain on the involuntary_conversion extends to october year sec_703 generally provides with exceptions noted but not applicable here that any election affecting the computation of taxable_income derived from a partnership shall be made by the partnership a partnership is the only entity that can make the sec_1033 election with respect to the partnership property replaced 457_f2d_1 3rd cir thus the valid partnership election not only starts the running of the replacement_period it also tolls the statute_of_limitations for assessment of a deficiency until the expiration of years after the secretary is postf-116629-02 notified by the partnership of the replacement of the converted property or the intention not to replace pursuant to sec_701 and sec_702 a partnership is treated as a flow-through_entity for purposes of federal income_taxation as such a partnership’s items of income gain loss deduction and credit pass through the entity to its partners consequently partnership's election to defer any part of its gain on the involuntary_conversion for year will flow-through to all partners in the present case sub was a member in pcorp's consolidated_group in year therefore any adjustment to sub 1's income_tax_liability for year will affect pcorp’s consolidated_return for year in addition the period for assessment of a deficiency attributable to partnership's gain on an involuntary_conversion extends to october year for both partners sub and sub x partnership’s action also extended the statute_of_limitations for the same period as to pcorp because sub was a member of pcorp's consolidated_group in year cf 599_f2d_515 2nd cir aff'g 70_tc_909 holding that election by partnership to defer gain recognition on condemnation of partnership property tolled general 3-year statute as to individual partners case development hazards and other considerations two collateral issues are of some concern the first is that partnership’s partners seem to have taken inconsistent positions with respect to their tax_liability under an election by the partnership to defer gain under sec_1033 since the election must be made at the partnership level as noted above no partner is entitled to recognize gain except to the extent of its portion of the amount received that was not expended in timely purchasing replacement_property that is similar_or_related_in_service_or_use in other words when a partnership makes an election under sec_1033 all partners are bound by that election and must account for the gain from the involuntary_conversion in a manner consistent with that election however sub x apparently attempted to opt_out of the partnership election as to its share of the proceeds from the involuntary_conversion this is impermissible our second concern is with the possible position that partnership may take that by the close of the replacement_period on december year it had already expended all or most of the amount of the proceeds of the involuntary_conversion in acquiring new ab-partnership and constructing the y facility for example if by the end of the replacement_period partnership had already expended a sum in excess of the amount_realized in the conversion then arguably replacement was timely even without actual completion of the plant to operational status on the other hand it is also arguable that an incomplete and nonoperational plant is not similar_or_related_in_service_or_use to the converted z facility and ppa perhaps partnership is of this latter view as evidenced by the fact that it eventually requested an extension of time to make replacement of the postf-116629-02 converted property this office knows of no case or other substantial_authority directly on point to support either position however the similar_or_related_in_service_or_use standard sometimes yields some surprisingly taxpayer-adverse results see eg revrul_70_399 1970_2_cb_164 hotel held by the taxpayer as owner lessor was not a valid replacement for a converted hotel held by the taxpayer as owner operator 598_f2d_525 9th cir owner-occupied residence was not a valid replacement for residential or other_property leased to tenants sec_1 a - c i improved real_estate not valid as replacement of unimproved_real_estate and revrul_76_319 1976_2_cb_242 billiard center not valid as replacement for a bowling center this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any questions
